Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2019/009307 A1 to Dupoiron et al., hereinafter, “Dupoiron”.
Claim 1. A scene descriptor generation system, comprising: an image sensor comprising a plurality of pixels, the sensor being configured to, during an acquisition phase, successively supply S binary image planes, each comprising a single binary value per pixel, S being an integer greater than or equal to 2; Dupoiron [0039] teaches the method of FIG. 2 comprises a first step 201 (BINARIZATION) during which the value of each pixel of the cell in the initial image is 1-bit quantized or binarized. The quantization threshold may be common to all the pixels 101 of the image. As an example, the quantization threshold is common to all the image pixels and is set independently from the values of the image pixels. As a variation, the quantization threshold is common to all the pixels of the image and is set according to the value of at least one pixel in the image, for example, according to the value of the brightest pixel in the image. In a preferred embodiment, the quantization threshold is defined cell by cell, or cell block by cell block. For each cell or cell block, the quantization threshold may be selected according to the value of at least one pixel in the cell or in the cell block., 
Dupoiron [0044] teaches FIG. 3A illustrates, as an example, a set of n=8 sets of weighting coefficients or masks G1, G2, G4, G5, G6, G7, and G8, which may be used to calculate, for each cell 103, 8 intensity values VG1, VG2, VG3, VG4, VG5, VG6, VG7, and VG8 of gradients having different orientations. A configuration of the type illustrated in FIG. 1 is here considered, where each cell 103 corresponds to a sub-array of 3*3 pixels of the image. Each set of weighting coefficients thus comprises 3*3 coefficients, shown in FIG. 3A in the form of an array having the same orientation as a cell 103 of the sensor of FIG. 1. In this example, the gradient orientations defined by masks G1, . . . G8 are separated two by two by a same angular distance in the order of .pi./4. Further, in this example, the weighting coefficients are binary coefficients. 
Dupoiron [0058] teaches at the end of step 203, one has, for the considered cell (after n additions of the binary values of the pixels respectively weighted by the corresponding coefficients of the n masks G1, . . . Gn), a series of n intensity values of gradients having different orientations VG1, . . . VGn. 
Dupoiron [0065-0074]
and a processing circuit configured to, for each binary image plane supplied by the sensor, implement the successive steps of:  a) calculating N convolutions of the binary image plane with respectively N distinct convolution kernels, to provide N convolved images, N being an integer greater than or equal to 2; Dupoiron [0044] teaches FIG. 3A illustrates, as an example, a set of n=8 sets of weighting coefficients or masks G1, G2, G4, G5, G6, G7, and G8, which may be used to calculate, for each cell 103, 8 intensity values VG1, VG2, VG3, VG4, VG5, VG6, VG7, and VG8 of gradients having different orientations. A configuration of the type illustrated in FIG. 1 is here considered, where each cell 103 corresponds to a sub-array of 3*3 pixels of the image. Each set of weighting coefficients thus comprises 3*3 coefficients, shown in FIG. 3A in the form of an array having the same orientation as a cell 103 of the sensor of FIG. 1. In this example, the gradient orientations defined by masks G1, . . . G8 are separated two by two by a same angular distance in the order of .pi./4. Further, in this example, the weighting coefficients are binary coefficients. 
Dupoiron [0058] teaches at the end of step 203, one has, for the considered cell (after n additions of the binary values of the pixels respectively weighted by the corresponding coefficients of the n masks G1, . . . Gn), a series of n intensity values of gradients having different orientations VG1, . . . VGn. 
b) generating at least one meta-image from the N convolved images supplied at step a); and Dupoiron [0073-74], [0082]
c) for each of the N convolved images supplied at step a), generating a binary descriptor from said convolved image and from said at least one meta-image. Dupoiron [0073-74], [0082]
Claim 2. The system according to claim 1, wherein the processing circuit is configured so that the N convolved images supplied at step a) and said at least one meta-image generated at step b) have same dimensions, and so that each pixel value of said at least one meta-image is equal to the result of a mathematical function having as inputs the N values of pixels of same position in the N convolved images. Dupoiron [0044] teaches FIG. 3A illustrates, as an example, a set of n=8 sets of weighting coefficients or masks G1, G2, G4, G5, G6, G7, and G8, which may be used to calculate, for each cell 103, 8 intensity values VG1, VG2, VG3, VG4, VG5, VG6, VG7, and VG8 of gradients having different orientations. A configuration of the type illustrated in FIG. 1 is here considered, where each cell 103 corresponds to a sub-array of 3*3 pixels of the image. Each set of weighting coefficients thus comprises 3*3 coefficients, shown in FIG. 3A in the form of an array having the same orientation as a cell 103 of the sensor of FIG. 1. In this example, the gradient orientations defined by masks G1, . . . G8 are separated two by two by a same angular distance in the order of .pi./4. Further, in this example, the weighting coefficients are binary coefficients.
Claim 3. The system according to claim 2, wherein the processing circuit is configured so that said mathematical function comprises at least one statistical function from the group comprising the maximum, the average, the median, the minimum, and the standard deviation. Dupoiron [0061] teaches during this step, it is determined which gradient orientation Gi has the highest intensity VGi from among the n gradient orientations G1, . . . On considered at the previous step (i being an integer in the range from 1 to n). Orientation Gi is then selected as the main gradient orientation OP of the cell, and the cell is assigned gradient intensity value VOP=VGi.
Claim 4. The system according to claim 2, wherein the processing circuit is configured so that the N binary descriptors supplied at step c) are binary images of same dimensions as the N convolved images supplied at step a) and as said at least one meta-image generated at step b). Dupoiron [0044]
Claim 5. The system according to claim 4, wherein the processing circuit configured so that, for each of the N binary descriptors supplied at step c), each pixel value of the binary descriptor is equal to the result of a logic function with a binary output, said logic function receiving as an input only values from the group comprising the N values of pixels of same position in the N convolved images and the value of the pixel of same position in said at least one meta-image. Dupoiron [0044], [0061]
Claim 6. The system according to claim 1, wherein the processing circuit is further configured to, for each binary image plane supplied by the sensor, after step c), implement the step of: d) for each of the N binary descriptors, apply to the descriptor a pooling function to generate a binary descriptor of decreased dimensions. Dupoiron [0065-0074], [0084-85]
Claim 7. The system according to claim 1, wherein the processing circuit is configured to, after step c), repeat steps a), b), and c) by replacing the input binary image plane with one or a combination of all or part of the binary descriptors generated at step c). Dupoiron [0065-0074], [0084-85]
Claim 8. The system according to claim 6, wherein the processing circuit configured to at the end of step d), repeat steps a), b), and c) by replacing the input binary image plane with one or a combination of all or part of the bins y descriptors of decreased dimensions generated at step d). Dupoiron [0065-0074], [0084-85]
Claim 9. The system according to claim 1, wherein the pixels of the sensor are arranged in an array of rows and columns, the sensor further comprising a control circuit configured to successively select the pixels, row by row according to a control method of rolling shutter type. Dupoiron [0065-0074], [0084-85]
Claim 10. The system according to claim 9, wherein the control circuit the sensor further comprises a quantization circuit capable of comparing an output signal of each pixel of the selected row with a threshold and of delivering a binary output value representative of the result of the comparison. Dupoiron [0065-0074], [0084-85]
Claim 11. It differs from claim 1 in that it is a method performed by the system of claim 1. Therefore claim 11 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661